An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-936
                       NORTH CAROLINA COURT OF APPEALS

                              Filed:     15 April 2014


IN THE MATTER OF:

      A.M.M. and N.M.                           Guilford County
                                                Nos. 11 JT 327-28




      Appeal by petitioner from order entered 23 April 2013 by

Judge K. Michelle Fletcher in Guilford County District Court.

Heard in the Court of Appeals 27 March 2014.


      Mercedes O. Chut, for petitioner-appellant C.E.K.

      Assistant   Appellate   Defender                 J.     Lee     Gilliam,     for
      respondent-appellee father.

      Michael E. Casterline, for respondent-appellee mother.

      David E. Sherrill, for guardian ad litem.


      CALABRIA, Judge.


      C.E.K. (“petitioner”) appeals from an order dismissing her

petition     to     terminate      the    parental           rights    of      H.M.K.M.

(“respondent-mother”)            and          A.N.M.          (“respondent-father”)

(collectively      “respondents”)        to    their        minor   children    A.M.M.
                                         -2-
(“Anne”)    and    N.M.    (“Nathan”)1    (collectively         “the   juveniles”).

Since the trial court did not abuse its discretion in concluding

and ordering that the termination of parental rights was not in

the best interests of the juveniles, we affirm.

      Respondents         are     the    juveniles’       biological       parents.

Petitioner is the biological grandmother and adoptive mother of

respondent-mother.         DSS became involved with the family through

reports    that,    inter       alia,   respondents       did   not    have   stable

housing.     DSS placed the juveniles with petitioner pursuant to a

safety     plan.    Respondent-mother          agreed     not    to    disrupt   the

placement.

      Although the juveniles flourished under petitioner’s care,

DSS was concerned about petitioner’s age2. DSS recommended that

petitioner establish a permanent “backup plan” for the juveniles

in case something should happen to her.                 Petitioner learned from

reaching out to friends and members of her church that J.S.K.

and   T.K.K.      (“the    Kings”)3     were    seeking    to    adopt    children.

Petitioner met the Kings in April 2011, and the juveniles moved




1
  We use these pseudonyms to protect the juveniles’ privacy and
for ease of reading.
2
  Petitioner was seventy-four at the time of the hearing on the
petition to terminate parental rights.
3
  A pseudonym.
                                          -3-
into the Kings’ home on 15 June 2011.                     The Kings have served as

the juveniles’ sole caretakers since that date.

       On 2 June 2011, petitioner filed a petition to terminate

respondents’ parental rights, alleging grounds of abandonment

and neglect.        After a hearing, the trial court entered an order

on    23   April    2013,     finding    grounds      to    terminate        respondents’

parental rights on the basis of abandonment.                      However, the trial

court      concluded    that    since    there      was    no    legal       placement    in

effect, and the juveniles were not placed with the Kings by an

agency as defined by N.C. Gen. Stat. § 48-1-101(4) (2013), a

legal      guardian    as   defined     by   N.C.     Gen.      Stat.    §     48-1-101(8)

(2013), or by either respondent-parent, there was no one with

authority to petition for a termination of parental rights in

order to accomplish permanency for the juveniles.                               The court

ordered that terminating respondents’ parental rights was not in

the    juveniles’      best    interests,       and       dismissed      the    petition.

Petitioner appeals.

       Since       respondents     did       not    appeal        the        grounds     for

terminating their parental rights, there is no dispute regarding

the ground of abandonment.               The issue to determine is whether,

in the dispositional phase of the proceeding, the trial court

abused its discretion in ordering that terminating respondents’
                                         -4-
parental rights was not in the best interests of the juveniles.

Petitioner specifically argues that the trial court failed to

consider criteria mandated by N.C. Gen. Stat. § 7B-1110.                          We

disagree.

      “After    an    adjudication       that   one   or      more   grounds     for

terminating a parent’s rights exist, the court shall determine

whether terminating the parent’s rights is in the juvenile’s

best interest.”       N.C. Gen. Stat. § 7B-1110(a) (2013).                 We review

the trial court’s decision to terminate parental rights for an

abuse of discretion “and will reverse a court’s decision only

where it is ‘manifestly unsupported by reason.’”                      In re S.N.,

194   N.C.   App.    142,   146,   669    S.E.2d   55,   59    (2008)      (citation

omitted), aff’d per curiam, 363 N.C. 368, 677 S.E.2d 455 (2009).

      To determine whether it is in a juvenile’s best interest to

terminate parental rights, the trial court must consider and

make written findings regarding the following relevant criteria:

             (1) The age of the juvenile.

             (2) The likelihood           of    adoption      of     the
             juvenile.

             (3) Whether the termination of parental
             rights will aid in the accomplishment of the
             permanent plan for the juvenile.

             (4) The bond between the juvenile and the
             parent.
                                            -5-
            (5) The quality of the relationship between
            the juvenile and the proposed adoptive
            parent,   guardian,  custodian,  or   other
            permanent placement.

            (6) Any relevant consideration.

N.C. Gen. Stat. § 7B-1110(a) (2013).

     As an initial matter, petitioner supports her argument that

the trial court erred in failing to make specific findings that

termination of parental rights was not in the juveniles’ best

interests by citing In re Matherly, 149 N.C. App. 452, 454, 562

S.E.2d 15, 17 (2002).                However,     Matherly applies a previous

version of N.C. Gen. Stat. § 7B-1110, which mandated termination

of   parental     rights       upon    the     conclusion      that    a     ground     to

terminate    existed      unless      the    court     determined     that    the     best

interests of the juvenile required that parental rights not be

terminated.      N.C. Gen. Stat. § 7B-1110(a) (1999).                      The General

Assembly    deleted      the   mandatory       termination     language       from     the

statute     in   2005.         See    2005     N.C.    Sess.    Laws       398,   §   17.

Therefore, the trial court is no longer required to presume

termination      of   parental        rights      is   in   the     juveniles’        best

interests.       Instead, the trial court                must consider        and make

written findings regarding the relevant criteria set forth in

N.C. Gen. Stat. § 7B-1110(a) (2013).
                                             -6-
       In the instant case, the trial court made findings on all

the relevant criteria, including the juveniles’ dates of birth,

the likelihood of adoption, the accomplishment of a permanent

plan, the bond between the juveniles and respondents, and the

quality    of       the    relationship       between     the    juveniles     and    the

proposed adoptive parents.                Specifically, the trial court found

that    the      juveniles’        bond     with   respondent-father        was      “non-

existent,” that Anne had a minimal bond with respondent-mother,

and that Nathan had no bond at all with respondent-mother.                             The

juveniles did, however, have a strong bond with the Kings, with

positive reports about their development and family interactions

in that household.           The juveniles were happy and thriving, doing

well at school, and had developed local friendships.                         The Kings

had appropriately addressed some of the juveniles’ behavioral

issues,       and    the    juveniles’        behavior     had   shown      significant

improvement         with   the   Kings’      supervision.        The   court      further

found     that      the    Kings     were     highly     motivated     to   adopt     the

juveniles, but that the Kings did not have standing to file an

adoption petition at that time.                    According to these findings,

the trial court considered the relevant criteria mandated by

N.C. Gen. Stat. § 7B-1110(a), and concluded there was no legal
                                         -7-
placement in effect since the juveniles were not properly placed

with the Kings.

    Petitioner, however, contends that the trial court erred in

failing to consider her bond with the juveniles as part of the

relevant statutory criteria.               N.C. Gen. Stat. § 7B-1110(a)(4)

requires the trial court to make findings of fact about the bond

between the juveniles and their parents, while N.C. Gen. Stat. §

7B-1110(a)(5)       requires      findings      about    the    bond    between     the

juveniles     and     the        “proposed      adoptive       parent,      guardian,

custodian, or other permanent placement.”                  N.C. Gen. Stat. § 7B-

1110(a)(4), (5) (2013).           Although the juveniles were placed with

petitioner    as    part    of     a   safety    plan,    DSS    neither     filed    a

juvenile    petition       nor    designated     petitioner      as     a   permanent

placement.      In addition, petitioner knew that the Kings were

interested    in    adopting       the   juveniles.        Since       petitioner    is

neither the juveniles’ parent, nor a proposed adoptive parent,

guardian,    custodian,      or    other     permanent     placement,       the   trial

court was not required to make findings of fact regarding her

bond with the juveniles pursuant to N.C. Gen. Stat. §                               7B-

1110(a)(4) or (5).

    Petitioner further argues the trial court erred in finding

that termination of parental rights would not achieve permanence
                                           -8-
for the juveniles.            Petitioner contends that permanence for the

juveniles    is       only    possible     through       adoption,    which    is   not

possible     without         the   termination       of    respondents’       parental

rights, and that the juveniles are in legal limbo as a result of

the trial court’s order.

       The purpose of the juvenile code is to ensure that the best

interests of the juveniles are of paramount consideration, and

for juveniles to be placed in a safe, permanent home within a

reasonable amount of time.                 N.C. Gen. Stat. § 7B-100 (2013).

However, in the instant case, the trial court found that DSS’

failure to file a petition in district court deprived the court

of an opportunity to determine whether either of the respondents

could become an adequate parent for the juveniles.                      In addition,

the trial court concluded since the juveniles were not placed

with the Kings by an agency as defined by N.C. Gen. Stat. § 48-

1-101(4), a legal guardian as defined by N.C. Gen. Stat. § 48-1-

101(8),     or    by    either     respondent-parent,         an     order    for   the

termination      of    parental     rights       would    effectively    render     the

juveniles legal orphans.             Under these circumstances, the court

made   a   reasoned      decision     by    determining      that    termination     of

parental rights was not in the juveniles’ best interests.
                                      -9-
    Petitioner      also   challenges        several     findings        of    fact.

However, we need not address those arguments because it is not

necessary to determine whether the challenged findings support

the trial court’s conclusion that termination of respondents’

parental   rights    was   not   in    the     juveniles’        best    interests

pursuant to N.C. Gen. Stat. § 7B-1110(a).                Therefore, any error

in the findings would not constitute reversible error.                         In re

T.M., 180 N.C. App. 539, 547, 638 S.E.2d 236, 240 (2006).

    The trial court’s order addresses all the relevant criteria

of N.C. Gen. Stat. § 7B-1110(a).             In addition, the trial court

came to a reasoned decision regarding the best interests of the

juveniles and      did not abuse its discretion in                ordering      that

terminating    respondents’      parental       rights     was     not    in     the

juveniles’ best interests.            Accordingly, we affirm the trial

court’s    order    dismissing   the        petition     for   termination        of

respondents’ parental rights.

    Affirmed.

    Judges ELMORE and STEPHENS concur.

    Report per Rule 30(e).